DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ewell et al. ("Hydrothermal synthesis of kaolinite, dickite, beidellite and nontronite." Journal of Research of the National Bureau of Standards 15 (1935): 173-186.) in view of McGuire (US20140256866A1) and further in view of Le Roux et al. (US20130343980A1); and alternatively in further view of Hellstern et al. ("Development of a dual-stage continuous flow reactor for hydrothermal synthesis of hybrid nanoparticles." Industrial & Engineering Chemistry Research 54.34 (2015): 8500-8508.)

Regarding Claim 1, Ewell et al. teaches the synthesis of kaolinite (the mineral found in kaolin) having the formula of (Al2O3)(2SiO2)(2H2O) or alternatively (Al2)(Si2)(O5)(OH)4. (Page 176, [0001]) This composition reads on the claimed formula limitation of (AlyM1-y)2(SixGe1-x)2(O5)(OH)4 where x and y are real numbers between 0-1 (in the case that x and y are equal to 1). Applicant admits that a x and y values of 1 can be used as (Al2)(Si2)(O5)(OH)4 is shown to be an inventive example (Page 17, Lines 15-18).
Regarding the precursor gel synthesis limitation, Ewell teaches that the hydrogels were made by co-precipitation (page 176, [0005]). 
Regarding the limitation of at least one salt selected by the group of aluminum and M, Ewell teaches that the co-precipitated gels were formed from aluminum sulfate salt. (Page 176, [0005]). 

Regarding the limitation of a molar ratio of (AlyM1-y)/(SixGe1-x) over the course of the preparation being equal to 1, Ewell teaches that the gel was prepared in a molar ratio of (Al2O3)/(SiO2) of 1:2 or 0.5 (Page 176, [0005])., this is ratio is essentially comprised of a molar ratio of (Al)/(Si) of 1:1 or 1, which meets the claimed limitation when x and y are equal to 1. 
Regarding the limitation of adding at least one base over the course of the co-precipitation reaction, Ewell teaches that precipitate was neutralized by adding NaOH (a base) to the solution before the precipitation solution was filtered and dried (Page 176, [0005]). 
Regarding the limitation of solvothermal treatment at a temperature between 250 to 600 °C for a period, Ewell teaches the co-precipitated gel was hydrothermally treated 
Regarding the limitation of the solvothermal treatment being carried out in a period of less than 18 hours, Ewell teaches the co-precipitated gel was hydrothermally treated at 310°C for 7 days to form kaolinite mineral (Table 2, Experiment 6, Page 178, [0005]).  Ewell does not teach a solvothermal treatment carried out for a period less than 18 hours. However, Le Roux et al.  teaches a method for producing synthetic phyllosilicate minerals (kaolinites are a type of phyllosilicate mineral) including a hydrothermal step at a temperature of 200-400°C [0048] for a duration of 2-12 hours [0042] with the use of mechanical stirring [0044]. Le Roux teaches that the invention aims to reduce temperature and or time to improve mineral properties [0017]. Therefore, it would have been obvious to one of ordinary skill in the art to modify Ewell with La Roux by performing solvothermal heat treatment in a shortened period of 2-12 hours for the purpose of forming product in a shorter amount of time. 
Regarding the limitation of using a continuous solvothermal treatment, Ewell teaches the use of a bomb (sealed reactor) for the hydrothermal synthesis process. A prima facie case of obviousness exists when a batch process is made continuous. (See MPEP 2144.04V(E)). Further, making the process taught by Ewell continuous would be cost effective for the large scale production of the claimed product. Therefore, it would be obvious to a person having ordinary skill in the art to make the batch reaction of the prior art continuous. Alternatively, Hellstern teaches that continuous flow reactors for heterogeneous nanomaterials are conventionally used for their ability to provide rapid 
Regarding Claim 2, Ewell teaches that the aluminum source of aluminum nitrate salt can be used in the reaction. (Page 177, [0007]). 
Regarding Claim 4, Ewell teaches the use of a bomb (sealed reactor) for the hydrothermal synthesis process. A sealed reactor has a constant volume. A prima facie case of obviousness exists when a batch process is made continuous. (See MPEP 2144.04V(E)). Therefore, it would be obvious to a person having ordinary skill in the art to make the batch reaction of the prior art continuous.
Regarding Claim 5, Ewell teaches the co-precipitated gel was hydrothermally treated at 310°C for 7 days to form kaolinite mineral (Table 2, Experiment 6, Page 178, [0005]).  Hydrothermal synthesis is a type of solvothermal synthesis where the solvent is water or aqueous.
Regarding Claim 6
Regarding Claim 7, Ewell teaches that co-precipitated kaolinite can be formed in an autoclave under a hydrothermal synthesis pressure of 200-260 atm (or 20-26 MPa) (Page 174, [0002]). This pressure range overlaps with the claimed pressure range of 22-30 MPa. In the cases where claimed ranges overlap with ranges disclosed by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05). Therefore, it would be obvious to a person having ordinary skill in the art at the time of filing of the invention to use the claimed pressure range. 
Regarding Claim 8, Ewell, in further view of Le Roux, teaches a hydrothermal treatment with a duration of 2-12 hours [0042] with the use of mechanical stirring [0044]. This solvothermal treatment time range overlaps with the claimed solvothermal treatment time range of Claim 8 of 10 seconds to 6 hours. In the case where a claimed range overlaps with a range taught by the art a prima facie case of obviousness exists.  (See MPEP 2144.05(I)).
Regarding Claim 9, Ewell teaches the precipitation step included filtering and washing (Page 176, [0005]).  The precipitation steps happens before the solvothermal treatment step. 
Regarding Claim 10, Ewell teaches the precipitation step uses NaOH solution (Page 176, [0005]).  

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. Applicant argues that the result of a shorter reaction time is unexpected and as . 
This argument is not considered persuasive. The two fundamental forms of continuous reactors are CSTRs (continuously stirred tank reactors) and PFRs (plug flow reactors); where CSTRs work by continuously stirring a large volume, ensuring mixing and improving the rate of reaction as the mixing brings about higher average concentration of reactant compared to a batch reactor of similar volume. The fact that to avoid clogging, the feed of reactant in the disclosed invention was more dilute compared to a batch reactor, would not dissuade one of ordinary skill in the art from using a continuous reactor. This is because the feed rate going into continuous reactors is based on a concentration of reactant and the flow rate (volume/time); therefore, even if the concentration of a feed of reactant was more dilute compared to a batch reactor (where feed rate would not even matter), a continuous reactor would merely be designed with a larger reactor volume or the flow rate would be increased. The key feature of a continuous reactor is that the average reaction rate is increased as the average reactant concentration is higher compared to that of a batch reactor of the same concentration. Secondly, the productivity of a continuous reactor forming 1 kg/L of product every minute for 
Lastly, if applicant is arguing that because the disclosed continuous reactor is tubular in one embodiment, it is therefore difficult to increase the average concentration of reactant in a continuous reactor; this is not considered persuasive. The other conventional mode of continuous reactors is through plug flow reactors which are tubular reactors which rely on turbulent mixing of reactants in a reactor forming high mixing radial mixing and an increased product gradient over the length of the reactor. This embodiment for a plug flow hydrothermal synthesis reactor is taught by the Hellstern reference, which explicitly teaches continuous flow reactors for solvothermal synthesis of heterogeneous products is conventional and serves to reduce reaction times. 
In conclusion, the same reagents making the same products at the same temperature is considered the same reaction, and the type of reactor (batch or continuous) is merely an extension of kinetic reaction parameters (such as concentration and flow rate). This is the MPEP 2144.04(V)(E))





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736